DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

Further prosecution of the amended claims (RCE) revealed that some of the claim elements may not have been disclosed by any prior art as a whole. There are some prior art which provides “systems/methods/devices for integrating UASs with vehicles”, with addressing some of the claimed limitations, however, fail to teach or render obvious ALL claim elements, providing either alone or in combination with other prior art of record; in regard to the amended independent claims 1, 9 & 15  limitations. 

In regard to claims 1, 9 & 15; Ryan et al., Pub. No.: US 20160200437 A1,  Tethered Flight Control System for Small Unmanned Aircraft, taken either individually or in combination with other prior art of record fails to teach or render obvious as recited on amended independent claims 1, 9 & 15. Claim 1 has been reproduced below, with highlighted common elements of the independent claims 9 and 15; 
“A vehicle integrated unmanned aircraft system, comprising:
a landing dish assembly configured to reversibly couple to a portion of a vehicle, ...has a radius and a depth, ... an unmanned aerial vehicle, ... a landing dish and mounting tabs ... to couple to a box cap... a mounting aperture ... mounting aperture grooves ... mounting bases, wherein the landing dish is configured to be rotated about a vertical axis of the landing dish to align the mounting tabs to the one or more mounting aperture grooves, and ... to the plurality of mounting bases to removably secure the landing dish to the box cap;
a ground control unit configured to mount within the vehicle, ... to couple to the unmanned aerial vehicle; and... communication connections configured to electronically couple with one or more connections of the vehicle and the unmanned aerial vehicle.”

Therefore, Applicant’s arguments, see Applicant Arguments/Remarks pages 7-8, filed on 07/06/2022, with respect to independent claims 1, 9 & 15 (and dependent claims)  have been fully considered and are persuasive; the rejection of claims 1, 9 & 15 under 35 USC § 103 have been withdrawn. 

Some of the closest prior art found on search which all are fail to disclose above limitations;
Ryan; Mark Andrew et al., US 20160200437 A1, Tethered Flight Control System for Small Unmanned Aircraft;
Remarks: Discloses  a tethered flight control system for a small unmanned aircraft. The tethered flight control system can have a mobile base, a tether arm, a tether spout, and a remote-controlled winch that can hold a tether line, which can be connected to a small unmanned aircraft. 
However, fails to disclose the claim elements at step 2 above.

Sanz; Christian et al.	US 20160001883 A1	UNMANNED AERIAL VEHICLE LANDING INTERFACE, 
Remarks: Discloses  systems and methods for autonomously landing an unmanned aerial vehicle (UAV) to land within and interface with a UAV ground station (UAVGS), enabling  UAV to conveniently interface with and land within a UAV ground station (UAVGS).
However, fails to disclose the claim elements at step 2 above.

LEE; Sanghak et al.	US 20210047055 A1	STATION FOR UNMANNED AERIAL ROBOT
Remarks: Discloses  a station for an unmanned aerial robot with a control box having a landing surface formed with a guide mark which guides a landing point of the unmanned aerial robot, an elevator disposed in the control box and movable vertically, and a landing stand coupled to the elevator. 
However, fails to disclose the claim elements at step 2 above.

BARUCHIN I et al., US 20170129603 A1, METHODS AND SYSTEMS FOR TRANSPORTATION USING UNMANNED AERIAL VEHICLES;
Remarks: Discloses  an unmanned aerial vehicle (UAV) for transporting a payload. The UAV comprises a body with a battery mounted to the body and one or more propellers rotatably connected to the body. The UAV further comprises a payload container mounted to the body. The payload container is releasable from the bottom of the UAV to a landing platform associated with a UAV station. 
However, fails to disclose the claim elements at step 2 above.

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

As a result, claims 1, 4, 6, 8-9, 11-12, 14-17, 20-24 are allowed;
Claims 1, 9 & 15 are allowed independent claims.
Claims 4, 6, 8, 21-24 are allowed due to dependencies to the allowed claim 1.
Claims 11-12 & 14 are allowed due to dependencies to the allowed claim 9.
Claims 16-17 & 20 are allowed due to dependencies to the allowed claim 15.

Invention Drawings: 
 
    PNG
    media_image1.png
    628
    877
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    676
    907
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    523
    620
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    336
    361
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    657
    216
    media_image5.png
    Greyscale
                    
                          
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JALAL C CODUROGLU/Examiner, Art Unit 3665
                                                                                                                                                                                     /BEHRANG BADII/Primary Examiner, Art Unit 3665